UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7760



SUSAN GERLINSKI,

                                               Plaintiff - Appellee,

          versus


FULTON LEE HINEBAUGH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-98-152-1)


Submitted:   March 11, 1999                 Decided:   March 19, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fulton Lee Hinebaugh, Appellant Pro Se.    Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fulton Lee Hinebaugh appeals the district court’s order deny-

ing his motion for an extension of time to reply to the Respon-

dent’s answer to his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998).   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.       This court may exercise

jurisdiction only over final orders, see 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders.    See 28 U.S.C. §

1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2